
	

113 S700 IS: Troop Talent Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 700
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Kaine (for himself,
			 Mr. Chambliss, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To ensure that the education and training provided
		  members of the Armed Forces and veterans better assists members and veterans in
		  obtaining civilian certifications and licenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Troop Talent Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Bureau of Labor Statistics, the unemployment rate for recent veterans of
			 military operations in Iraq and Afghanistan was 9.4 percent in February 2013,
			 compared with 7.6 percent in February 2012.
			(2)With the
			 unemployment rate among such veterans higher than the national average and the
			 number of veterans receiving unemployment benefits doubling since 2002, there
			 is a significant need to assist members of the Armed Forces as they transition
			 to the civilian workforce.
			(3)In order to
			 remain competitive in the civilian employment market, members of the Armed
			 Forces and veterans require information about how their military skill sets
			 translate to the requirements of the civilian workforce. Members of the Armed
			 Forces currently receive insufficient or inadequate information during their
			 training for military occupational specialties on translating skills obtained
			 during such training to civilian occupations and credentials.
			(4)In addition,
			 there is a need for enhanced access by accredited credentialing agencies to
			 military training curricula in order to facilitate and enhance the correlation
			 between military training and applicable civilian credentialing courses and
			 exams.
			(5)The information
			 technology sector is one of the fastest growing industries, with tremendous job
			 growth and demand for talented, qualified individuals. The information
			 technology sector has an unemployment rate of 3.5 percent according to a Bureau
			 of Labor Statistics report from February 2013.
			(6)The Bureau of
			 Labor Statistics projects a need for 110,000 computer support specialists over
			 the next decade. Currently, the size of the information technology workforce in
			 the Armed Forces is about 160,000 members.
			3.Enhancement of
			 mechanisms to correlate skills and training for military occupational
			 specialties with skills and training required for civilian certifications and
			 licenses
			(a)Improvement of
			 information available to members of the Armed Forces about correlation
				(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable, make information on civilian
			 credentialing opportunities available to members of the Armed Forces beginning
			 with, and at every stage of, training of members for military occupational
			 specialties, in order to permit members—
					(A)to evaluate the
			 extent to which such training correlates with the skills and training required
			 in connection with various civilian certifications and licenses; and
					(B)to assess the
			 suitability of such training for obtaining or pursuing such civilian
			 certifications and licenses.
					(2)Coordination
			 with Transition Goals Plans Success programInformation shall be
			 made available under paragraph (1) in a manner consistent with the Transition
			 Goals Plans Success (GPS) program.
				(3)Types of
			 informationThe information made available under paragraph (1)
			 shall include, but not be limited to, the following:
					(A)Information on
			 the civilian occupational equivalents of military occupational specialties
			 (MOS).
					(B)Information on
			 civilian license or certification requirements, including examination
			 requirements.
					(C)Information on
			 the availability and opportunities for use of educational benefits available to
			 members of the Armed Forces, as appropriate, corresponding training, or
			 continuing education that leads to a certification exam in order to provide a
			 pathway to credentialing opportunities.
					(4)Use and
			 adaptation of certain programsIn making information available
			 under paragraph (1), the Secretaries of the military departments may use and
			 adapt appropriate portions of the Credentialing Opportunities On-Line (COOL)
			 programs of the Army and the Navy and the Credentialing and Educational
			 Research Tool (CERT) of the Air Force.
				(b)Improvement of
			 access of accredited civilian credentialing agencies to military training
			 content
				(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable consistent with national security
			 requirements, make available to accredited civilian credentialing agencies that
			 issue certifications or licenses, upon request of such agencies, information
			 such as military course training curricula, syllabi, and materials, levels of
			 military advancement attained, and professional skills developed.
				(2)Central
			 repositoryThe actions taken pursuant to paragraph (1) may
			 include the establishment of a central repository of information on training
			 and training materials provided members in connection with military
			 occupational specialties that is readily accessible by accredited civilian
			 credentialing agencies described in that paragraph in order to meet requests
			 described in that paragraph.
				4.Use of
			 educational assistance for courses in pursuit of civilian certifications or
			 licenses
			(a)Courses under
			 Department of Defense educational assistance authorities
				(1)In
			 generalChapter 101 of title 10, United States Code, is amended
			 by inserting after section 2015 the following new section:
					
						2015a.Civilian
				certifications and licenses: use of educational assistance for courses in
				pursuit of civilian certifications or licenses
							(a)Limitation on
				use of assistanceIn the case of a member of the armed forces who
				is enrolled in an educational institution in a State for purposes of obtaining
				employment in an occupation or profession requiring the approval or licensure
				of a board or agency of that State, educational assistance specified in
				subsection (b) may be used by the member for a course offered by the
				educational institution that is a required element of the curriculum to be
				satisfied to obtain employment in that occupation or profession only if—
								(1)the successful
				completion of the curriculum fully qualifies a student to—
									(A)take any
				examination required for entry into the occupation or profession, including
				satisfying any State or professionally mandated programmatic and specialized
				accreditation requirements; and
									(B)be certified or
				licensed or meet any other academically related pre-conditions that are
				required for entry into the occupation or profession; and
									(2)in the case of
				State licensing or professionally mandated requirements for entry into the
				occupation or profession that require specialized accreditation, the curriculum
				meets the requirement for specialized accreditation through its accreditation
				or pre-accreditation by an accrediting agency or association recognized by the
				Secretary of Education or designated by that State as a reliable authority as
				to the quality or training offered by the institution in that program.
								(b)Covered
				educational assistanceThe educational assistance specified in
				this subsection is educational assistance as follows:
								(1)Educational
				assistance for members of the armed forces under section 2007 and 2015 of this
				title.
								(2)Educational
				assistance for persons enlisting for active duty under chapter 106A of this
				title.
								(3)Educational
				assistance for members of the armed forces held as captives under section 2183
				of this title.
								(4)Educational
				assistance for members of the Selected Reserve under chapter 1606 of this
				title.
								(5)Educational
				assistance for reserve component members supporting contingency operations and
				other operations under chapter 1607 of this title.
								(6)Such other
				educational assistance provided members of the armed forces under the laws
				administered by the Secretary of Defense or the Secretaries of the military
				departments as the Secretary of Defense shall designate for purposes of this
				section.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of such title is amended by inserting after the item relating to section 2015
			 the following new item:
					
						
							2015a. Civilian certifications and
				licenses: use of educational assistance for courses in pursuit of civilian
				certifications or
				licenses.
						
						.
				(b)Courses under
			 educational assistance authorities administered by Secretary of Veterans
			 AffairsSection 3679 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(c)A course offered
				by an educational institution in a State that is a required element of the
				curriculum to be satisfied to obtain employment in an occupation or profession
				requiring the approval or licensure of a board or agency of that State may be
				treated as approved for purposes of this chapter by an individual seeking to
				obtain employment in that occupation or profession only if—
						(1)the successful
				completion of the curriculum fully qualifies a student to—
							(A)take any
				examination required for entry into the occupation or profession, including
				satisfying any State or professionally mandated programmatic and specialized
				accreditation requirements; and
							(B)be certified or
				licensed or meet any other academically related pre-conditions that are
				required for entry into the occupation or profession; and
							(2)in the case of
				State licensing or professionally mandated requirements for entry into the
				occupation or profession that require specialized accreditation, the curriculum
				meets the requirement for specialized accreditation through its accreditation
				or pre-accreditation by an accrediting agency or association recognized by the
				Secretary of Education or designated by that State as a reliable authority as
				to the quality or training offered by the institution in that
				program.
						.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2014, and shall apply with respect to courses pursued on or after
			 that date.
			5.Coverage of
			 military occupational specialties relating to military information technology
			 under pilot program on receipt of civilian credentials for skills required for
			 military occupational specialtiesThe military occupational specialties
			 designated for purposes of the pilot program on receipt of civilian credentials
			 for skills required for military occupational specialties under section 558 of
			 the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2015
			 note) shall include military occupational specialties relating to the military
			 information technology workforce.
		6.Revival of
			 Professional Certification and Licensure Advisory Committee of the Department
			 of Veterans Affairs
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall reestablish the Professional Certification and Licensure
			 Advisory Committee of the Department of Veterans Affairs provided for under
			 section 3689(e) of title 38, United States Code. The Committee shall be
			 reestablished in accordance with the provisions of such section 3689(e), as
			 amended by subsection (b), and shall carry out its duties in conformance with,
			 and subject to the requirements of such section, as so amended.
			(b)Modification of
			 authorities and requirementsSection 3689(e) of title 38, United
			 States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 (A) after (2); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(B)In addition to the duties under
				subparagraph (A), the Committee shall—
								(i)develop, in coordination with other
				appropriate agencies, guidance to be used by the Department or other entities
				to perform periodic audits of licensure and certification programs to ensure
				the highest quality education is available to veterans and members of the Armed
				Forces; and
								(ii)develop, in coordination with the
				Department of Defense, appropriate certification agencies, and other
				appropriate non-profit organizations, a plan to improve outreach to veterans
				and members of the Armed Forces on the importance of licensing and
				certification, as well as educational benefits available to
				them.
								;
					(2)in paragraph
			 (3)(B), by striking and the Secretary of Defense and inserting
			 the Secretary of Defense, and the Secretary of Education;
				(3)in paragraph (4),
			 by striking subparagraph (B) and inserting the following new
			 subparagraph:
					
						(B)The Committee shall meet with such
				frequency as the Committee determines
				appropriate.
						;
				and
				(4)in paragraph (5),
			 by striking December 31, 2006 and inserting December 31,
			 2019.
				(c)ReportNot later than 180 days after the date of
			 the reestablishment of the Professional Certification and Licensure Advisory
			 Committee of the Department of Veterans Affairs pursuant to this section, the
			 Committee shall submit to Congress a report setting forth an assessment of the
			 feasibility and advisability of permitting members of the Armed Forces to use
			 educational assistance to which they are entitled under chapters 30 and 33 of
			 title 38, United States Code, to obtain or pursue civilian employment
			 certifications or licenses without the use of such assistance for that purpose
			 being charged against the entitlement of such members to such educational
			 assistance.
			
